     Case 3:07-cv-01647-JAH-KSC Document 421 Filed 09/03/20 PageID.5936 Page 1 of 3



1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9      DEBORAH HOOPER,                                   Case No.: 07cv1647-JAH-KSC
10                                      Plaintiff,
                                                         ORDER DENYING DEFENDANTS’
11     v.                                                MOTION FOR
                                                         RECONSIDERATION (Doc. No. 400)
12     COUNTY OF SAN DIEGO, et. al,
13                                    Defendant.
14                                      INTRODUCTION
15          Pending before the Court is Defendants County of San Diego and Kirk Terrell
16    (“Defendants”) Motion for Reconsideration. The motion is fully briefed. Based upon the
17    pleading and oral arguments on the matter, and for the reasons set forth below, the Court
18    DENIES Defendants’ Motion for Reconsideration.
19                                       BACKGROUND
20          On January 8, 2015, this Court issued an Order granting Plaintiff’s motion for a new
21    trial. See Doc. No. 169. Defendants filed a motion for reconsideration of that decision,
22    which was subsequently denied on May 19, 2015. See Doc. No. 184. Defendants filed the
23    instant motion for reconsideration on May 1, 2020. See Doc. No. 400. Therein, Defendants
24    argue that the clear weight of the evidence does not support a Plaintiff’s verdict, as
25    demonstrated by the two mistrials that followed the 2013 jury verdict in favor of
26    Defendants.
27    ///
28    ///

                                                     1
                                                                                07cv1647-JAH-KSC
     Case 3:07-cv-01647-JAH-KSC Document 421 Filed 09/03/20 PageID.5937 Page 2 of 3



1                                            DISCUSSION
2        1. Legal Standard
3     Under Rule 54(b),
4           any order or other decision, however designated, that adjudicates fewer than
            all the claims or the rights and liabilities of fewer than all the parties does not
5
            end the action as to any of the claims or parties and may be revised at any time
6           before the entry of a judgment adjudicating all the claims and all the parties'
            rights and liabilities.
7
8
      Fed. R. Civ. Proc. 54(b).
9
            In the Southern District of California, motions for reconsideration are also governed
10
      by Civil Local Rule 7.1(i). The rule requires that for any motion for reconsideration,
11
            it shall be the continuing duty of each party and attorney seeking such relief
12          to present to the judge … an affidavit of a party or witness or certified
            statement of an attorney setting forth the material facts and circumstances
13
            surrounding each prior application, including inter alia: (1) when and to what
14          judge the application was made, (2) what ruling or decision or order was made
            thereon, and (3) what new or different facts and circumstances are claimed to
15
            exist which did not exist, or were not shown, upon such prior application.
16
17    Civ. L.R. 7.1(i)(1).
18       2. Analysis
19           For the second time, Defendants seek reconsideration of the Court’s prior Order
20    granting Plaintiff a new trial. Reconsideration is not a mechanism for the parties “to ask
21    the court to rethink what the court has already thought through—rightly or wrongly.”
22    United States v. Rezzonico, 32 F.Supp.2d 1112, 1116 (D. Ariz. 1998). Rather,
23    reconsideration is an “extraordinary remedy” that is to be used “sparingly.” Kona Enters.
24    v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). “
25          The local civil rules require a motion for reconsideration be filed within 28-days
26    after entry of the ruling. L. Civ. R. 7.1.i.2 (“Except as may be allowed under Rules 59 and
27    60 of the Federal Rules of Civil Procedure, any motion or application for reconsideration
28    must be filed within twenty-eight days after the entry of the ruling order or judgment sought

                                                     2
                                                                                     07cv1647-JAH-KSC
     Case 3:07-cv-01647-JAH-KSC Document 421 Filed 09/03/20 PageID.5938 Page 3 of 3



1     to be reconsidered.” (emphasis added)). The local civil rules do not provide a timing
2     exception under Federal Rules of Civil Procedure 54 as they do for Rules 59 and 60. Here,
3     the Order granting Plaintiff a new trial was filed in January 2015 and the Order Denying
4     Reconsideration in May 2015—now, over five years later Defendants seek another
5     reconsideration of the Court’s prior order. Defendants’ motion falls well beyond the
6     deadlines imposed by Local Rule 7.1(i)(2). Further, the Court has previously reconsidered
7     its prior order granting Plaintiff’s motion for a new trial. As such, the Court declines to
8     exercise its inherent power to reconsider the order.
9                                          CONCLUSION
10          For the reasons set forth above, Defendants’ Motion for Reconsideration is
11    DENIED.
12          IT IS SO ORDERED.
13
14    DATED: September 2, 2020
15
16                                                  _________________________________
                                                    JOHN A. HOUSTON
17
                                                    UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 07cv1647-JAH-KSC
